NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                HARRY ALEXANDER KNIGHT, Appellant.

                             No. 1 CA-CR 19-0540
                               FILED 9-3-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-124126-001
               The Honorable Kathleen H. Mead, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Brian R. Coffman
Counsel for Appellee

Bain & Lauritano, PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                            STATE v. KNIGHT
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Paul J. McMurdie joined.


C R U Z, Judge:

¶1           Harry Alexander Knight (“Knight”) appeals his conviction
and sentence for aggravated assault on a public defender. For the following
reasons, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2           C.S. is a private attorney who contracts with the Maricopa
County Office of Contract Counsel. As a contract counsel, C.S. provides
public defense services to indigent defendants.

¶3            In April 2018, C.S. was appointed to represent Knight in an
unrelated case. C.S. met Knight at the courthouse for his first appearance.
As she introduced herself, Knight said, “[y]ou’re not my lawyer. I don’t
want to talk to you.” C.S. explained the agenda for the hearing and advised
Knight that she needed to meet with the prosecutor to discuss scheduling.

¶4           After C.S. met with the prosecutor, C.S. observed Knight
arguing with court staff about video recording in the courthouse. C.S.
advised Knight that he was not allowed to record in the courthouse. The
two then proceeded to the courtroom.

¶5           While waiting in the courtroom for the hearing to start,
Knight paced in the back, cursed, and called the prosecutor a “worm.”
Court security escorted Knight out of the courtroom. C.S. conferred with
Knight outside of the courtroom.

¶6            Knight again said that C.S. was not his lawyer and that he did
not want to talk to her. C.S. told Knight that she was his lawyer and that
the court would have to remove her as his counsel. Knight started
recording on his phone despite C.S.’ warning that recording was not
allowed. C.S. told him to put the phone away because they needed to get
back in the courtroom. C.S. also gestured with her hand to put the phone
away. Knight then stepped toward her, cursed at her, and hit her hand and



                                     2
                             STATE v. KNIGHT
                            Decision of the Court

the file that she was holding. The file and C.S.’ phone “went flying.” C.S.
noticed her phone was cracked.

¶7             Knight was arrested and charged with disorderly conduct,
aggravated assault on a public defender, and criminal damage. During
trial, Knight moved for Arizona Rule of Criminal Procedure (“Rule”) 20
judgment of acquittal. The court denied the motion. Knight also objected
to the jury instruction defining “knowingly touching” within the charge of
aggravated assault, arguing there was no evidence that Knight touched C.S.
The court allowed the instruction. Knight was convicted of aggravated
assault and disorderly conduct.

¶8            Knight timely appealed his aggravated assault conviction and
sentence, and we have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1) and 13-4033(A)(1).

                                DISCUSSION

¶9             Knight contends the superior court erred when it denied his
Rule 20 motion for judgment of acquittal on aggravated assault.
Specifically, Knight asserts there was insufficient evidence that his attorney
was a public defender within the meaning of the aggravated assault statute.
Because denial of the Rule 20 motion was based on the interpretation of a
statute, we review denial of the motion under a de novo standard of review.
State v. Goudeau, 239 Ariz. 421, 461, ¶ 168 (2016); State v. Pena, 235 Ariz. 277,
279, ¶ 5 (2014). However, we view the evidence in the light most favorable
to sustaining the verdict, resolving all reasonable inferences against the
defendant. Goudeau, 239 Ariz. at 461, ¶ 169.

I.     Meaning of “Public Defender” within Aggravated Assault Statute

¶10            Under A.R.S. § 13-1204(A)(8)(i), a person commits aggravated
assault if the person knows or has reason to know the victim is a “public
defender while engaged in the execution of any official duties or if the
assault results from the execution of the public defender’s official duties.”
Knight asserts that C.S. is not a “public defender” because she does not
work for the public defender’s office, but instead is a private attorney
appointed by contract to assist in the indigent representation of Knight.

¶11           The aggravated assault statute does not define “public
defender.” Therefore, we apply the commonly accepted meaning of the
term and may turn to dictionaries when necessary to ascertain such
meaning. Pena, 235 Ariz. at 279, ¶ 6. Additionally, “[i]n construing a
specific provision, we look to the statute as a whole and we may consider


                                       3
                            STATE v. KNIGHT
                           Decision of the Court

statutes that are in pari materia—of the same subject or general purpose—
for guidance and to give effect to all of the provisions involved.” Stambaugh
v. Killian, 242 Ariz. 508, 509, ¶ 7 (2017).

¶12           Black’s Law Dictionary defines the term public defender as
“[a] lawyer or staff of lawyers, usu[ally] publicly appointed and paid,
whose duty is to represent indigent criminal defendants.” Public Defender,
Black’s Law Dictionary (11th ed. 2019). Further, within the same title of the
Arizona criminal code defining aggravated assault, the term “public
defender” is defined under another statute as follows:

      [A] federal public defender, county public defender, county
      legal defender or county contract indigent defense counsel
      and includes an assistant or deputy federal public defender,
      county public defender or county legal defender.

A.R.S. § 13-2401(D)(7).

¶13             Contrary to Knight’s assertion, there is no requirement that
C.S. be employed solely by the public defender’s office. It is enough that
she was a lawyer that was publicly appointed and contracted by the
Maricopa County Office of Public Defense Services via the Maricopa
County Office of Contract Counsel to represent Knight because he was an
indigent defendant. Moreover, C.S. was a county contract defense counsel,
which is expressly defined as a public defender under other portions of the
Arizona criminal code. C.S. is a public defender within the meaning of the
aggravated assault statute and substantial evidence was presented at trial
to that effect. Accordingly, the superior court did not err.

II.   Jury Instruction on Aggravated Assault

¶14           Knight also contends the superior court erred when it
instructed the jury on aggravated assault because there was no evidence
that he touched C.S. A jury instruction is appropriate if it is “reasonably
supported by the evidence.” State v. Tschilar, 200 Ariz. 427, 436, ¶ 36 (App.
2001). We review the decision to give a requested jury instruction for an
abuse of discretion. State v. Dann, 220 Ariz. 351, 363-64, ¶ 51 (2009).

¶15         The State requested a jury instruction on aggravated assault,
which defined the element of touch as follows:

      Knowingly touching does not require a direct person-to-
      person contact. Instead it is sufficient if the defendant sets in



                                     4
                             STATE v. KNIGHT
                            Decision of the Court

       motion a force, process, or some substance that produces
       some sort of contact with the victim.

¶16            The evidence presented at trial reasonably supports that
Knight touched C.S. At trial, C.S. testified that Knight started moving
towards her, and she was concerned “he was going to backhand” her. She
then testified that “he hit my arm, my file, everything went flying.” C.S.
later confirmed again that Knight “hit [her] actual hand.” Additionally,
other witnesses that observed the interaction between Knight and C.S. also
testified they saw Knight hit the file out of C.S.’ hand. This indirect contact
alone is sufficient to support the jury instruction defining the element of
touch. The superior court did not err.

                               CONCLUSION

¶17           For the foregoing reasons, we affirm Knight’s conviction and
sentence for aggravated assault.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5